Case 2:20-cv-00078-JRG Document 71-6 Filed 12/04/20 Page 1 of 5 PageID #: 1874
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                       Exhibit D
Case 2:20-cv-00078-JRG Document 71-6 Filed 12/04/20 Page 2 of 5 PageID #: 1875
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




October ​16​, 2020

By Electronic Mail

Jonathan H. Rastegar
Bragalone Conroy PC
2200 Ross Avenue
Suite 4500W
Dallas, Texas, 75201
jrastegar@bcpc-law.com

Re:     Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas),
        Subpoenas to non-party Acacia Research Corporation

Dear Mr. Rastegar:

I write regarding HMD Global Oy’s subpoenas to Acacia Research Corporation (“ARC”). More
specifically, this letter addresses ARC’s Objections and Responses to Third-Party Subpoena to Produce
Documents in a Civil Action and Objections and Responses to Third-Party Subpoena to Testify at a
Deposition in a Civil Action.

As you know, on September 25, 2020, HMD Global served subpoenas on ARC to produce documents and
to testify at a deposition. On October 9, 2020, HMD Global received ARC’s objections and responses,
which indicate that ARC is unwilling to produce a single document, and ​refuses to produce a witness
regarding the majority of the deposition topics. I write to meet and confer regarding these responses.

1.      ARC Cannot Ignore Its Obligation to Produce Documents by Hiding Behind CCE

After wading through ARC’s objections, each of its responses are identical boilerplate:

        Subject to and without waiving the foregoing General and Specific Objections,
        ARC responds that to the extent the documents reasonably relate to the
        patent-in-suit and any such documents exist, they have been provided to or are in
        the possession, custody, or control of CCE and that, on information and belief,
        CCE is complying or has complied with its discovery obligations in the Action.

In short, ARC refuses to produce a single document. Instead, ARC’s responses claim that ARC has
already provided any documents that “reasonably relate to the patent-in-suit” to its subsidiary Cellular
Communications Equipment LLC (“CCE”), and that because CCE is complying with its discovery
obligations, ARC need not comply with the subpoena. But ARC also takes an excessively narrow view of
relevance tethered to only what “documents reasonably relate to the patent-in-suit.” As a result, this
one-two punch appears to mean that ARC will not produce, and CCE ​also​ will not produce, documents
concerning                       that do not also specifically mention the ’923 patent.
Case 2:20-cv-00078-JRG Document 71-6 Filed 12/04/20 Page 3 of 5 PageID #: 1876
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Jonathan H. Rastegar
October ​16​, 2020

Page 2




As you know as well as I do, this cramped interpretation cannot survive contacts with the Federal Rules.
Rule 26(b)(1) permits discovery “regarding any nonprivileged matter that is relevant to any party’s claim
or defense” so long as it is “proportional to the needs of the case.” Indeed, “[t]he non-party witness is
subject to the same scope of discovery under [Rule 45] as that person would be as a party to whom a
request is addressed pursuant to Rule 34.” Fed. R. Civ. P. 45,​ Advisory Committee Notes to 1991
Amendment (alteration added).​ As such, HMD Global is entitled to documents beyond just those that
“reasonably relate” (in your unilateral view) “to the patent-in-suit.”

On September 21, 2020, HMD Global filed a motion to dismiss challenging CCE’s standing to sue on the
grounds that     shares the right to license the ’923 patent. As HMD Global explained in its motion,




Each of HMD Global’s requests concern subject matter that is germane to this agreement, and therefore to
the question of whether CCE has standing to sue. Specifically, they concern:

      ●
                                            (Request Nos. 1-4, ​see also ​Topic Nos. 1-4);

      ●     other agreements that similarly undermine standing for CCE or show a pattern and practice of
            ARC doing so, and documents and communications regarding those agreements (Request
            Nos. 5-12, ​see also ​Topic Nos. 5-12);

      ●     communications regarding potential agreements including the ’923 patent (Request No. 13,
            see also​ Topic No. 13);

      ●     ownership of the ’923 patent (Request No. 14, ​see also​ Topic No. 14);

      ●     valuations of the ’923 patent or any portfolio including the ’923 patent (Request No. 15, ​see
            also​ Topic No. 15);

      ●     the relationship between ARC and CCE (Request Nos. 16-17, ​see also​ Topic Nos. 16-17);

      ●     the security interest to Starboard, which may independently undermine CCE’s standing in this
            case (Request Nos. 18-23, ​see also​ Topic Nos. 18-23);

      ●     this litigation and other litigation concerning the ’923 patent (Request Nos. 24-26, ​see also
            Topic Nos. 24-26).
Case 2:20-cv-00078-JRG Document 71-6 Filed 12/04/20 Page 4 of 5 PageID #: 1877
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Jonathan H. Rastegar
October ​16​, 2020

Page 3




These requests are plainly relevant to HMD Global’s defense and within the scope of discovery.
Accordingly, ARC must produce the documents HMD Global requests, not just those that “reasonably
relate to the patent-in-suit.”

2.       ARC Improperly Refuses to Produce a Witness to Provide Testimony on Most Topics

Out of the 26 deposition topics provided in HMD Global’s subpoena, ARC agrees to produce a witness to
provide testimony on just Topic Nos. 13-14. ARC further agrees that it is “willing to meet and confer” on
six topics, Topic Nos. 1-4 and 16-17.

As for the remaining 18 topics (Topic Nos. 5-12, 15, 18-26), ARC provides only objections. The majority
of ARC’s objections fixate on the notion that because CCE filed suit asserting only the ’923 patent, then
all discovery must be limited to matters directly concerning the ’923 patent. ​See e.g.​, Topic No. 5 (“There
is only one patent at issue, and it is wholly owned by CCE.”); ​see also ​Topic Nos. 6-8; Topic No. 9
(“Specifically, this topic includes all patents owned by ARC and any of its subsidiaries, including patents
and entities that are unrelated to the single patent at issue in this litigation.”); ​see also​ Topic Nos. 10-12);
Topic Nos. 19-20 (“Specifically, this topic relates to an agreement that involves numerous patents and
parties that are not at issue and have no relevance to this litigation.”). However, as I have already
explained, ARC is incorrect. Because the discovery we seek is relevant, and proportional to the needs of
this case, ARC cannot avoid its responsibility to produce a witness on these topics.

ARC’s additional objections, on Topic Nos. 15, 18, 21-26, are similarly misplaced and evasive. For
example, Topic No. 15 states: “Any valuations or attempts to value the ’923 patent or any portfolio
containing the ’923 patent.” ARC’s objections claim that this topic is “vague, ambiguous, overbroad, and
unduly burdensome to the extent that it is not limited in time,” “seeks privileged information,” and further
that “it seeks information not in ARC’s possession, custody, or control” on the basis that “ARC does not
own the ’923 patent and there are third parties who owned the rights to the ’923 patent prior to CCE.”
HMD Global does not believe that the request is vague, ambiguous, overbroad, or unduly burdensome
just because the request is not limited in time, nor does it seek privileged information. With respect to
ARC’s objection regarding the topic seeking information not in ARC’s possession, custody, or control, as
noted above,

                                          And to the extent that the topic is otherwise unclear, it seeks
testimony concerning non-privileged information about ARC’s valuations or attempts to value the ’923
patent or any portfolio containing the ’923 patent. ARC’s remaining objections fare no better, and HMD
Global is likewise entitled to testimony on those topics.

Accordingly, ARC must agree to produce a witness to provide testimony on the topics set forth in HMD
Global’s subpoena, not just those topics cherry picked to the liking of ARC.
Case 2:20-cv-00078-JRG Document 71-6 Filed 12/04/20 Page 5 of 5 PageID #: 1878
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Jonathan H. Rastegar
October ​16​, 2020

Page 4




ARC has not provided any valid basis on which it may withhold documents in its possession that are
responsive to HMD Global’s document requests, or to justify refusing to produce a witness to provide
testimony regarding the topics specified in HMD Global’s subpoena for testimony. HMD Global expects
that ARC will produce all such documents and provide a witness to give testimony on all topics.

I am available to meet and confer by telephone from 1-4 p.m. CDT on October 19. Please provide a time
during that window when you are available, or in the alternative when you are available to meet and
confer on October 19 or 20.

Thank you for your time and courtesy in this matter.

Very Truly Yours,



Jennifer A. Kash
